Citation Nr: 0712515	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001, for entitlement to additional compensation for a 
dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  The veteran testified before a 
Decision Review Officer (DRO) at the RO in January 2003.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  The veteran, by 
correspondence received at the Board in July 2006, requested 
to attend a hearing before a VLJ at the RO in connection with 
his appeal.  It is a basic principle of veterans' law that 
the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
at a hearing before a VLJ at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




